Per Curiam.

The words “our justices,” &c.' refer to the justices of this court, who are named in the preceding part of the writ; and we are inclined to think the writ sufficient in point of form. At any rate, we are all of opinion, that the defect is cured by the statute of jeofails.
As to the other point, we think that the affidavit of the defendant ought to have disclosed the names of his newly discovered witnesses, as well as what he expected to prove by them. This would serve for a check against the abuse of general affidavits, after a trial. Let the proceedings, therefore, be stayed, until the first day of the next term, that the defendant may have an opportunity, if he thinks proper, to amend his affidavit,